Appeal from seven Court of Claims judgments each dismissing a claim against the State of New York. All of the actions arose because of injuries when an automobile went off a State highway at Buck Hollow near Alder Creek in the Adirondaeks. The car had traveled down a slight grade, across a level *691stretch, and had begun to ascend a slight grade to the north. It is the claim of the plaintiffs that the rear end of the car “ slid ” to the left and struck a concrete post at a sluice, and that when the car was straightened up it again “ slid ” to the other side of the road and down an embankment. It is further the claim of the plaintiffs that the car “ slid ” because the highway was slippery from oil that was oozing up from the stone binder. The condition of the road was a question of fact. One or more of the claimants’ witnesses described a condition from which negligence could be found; other witnesses testified that the road was in good condition. Judgments affirmed. Hill, P. J., Rhodes, McNamee and Bliss, JJ., concur; Crapser, J., dissents, and votes for reversal of judgments and for new trials.